Kelly, J.
In our decision of October 13, 1958, in the above ease, reported in 354 Michigan 334, we stated (pp 352, 353):
“We reserve judgment as to whether fees in the amount of $22,500 allowed attorneys O’Keefe and Rockwith were reasonable, and we refer this question to the circuit court with instructions that a circuit court commissioner be designated for the sole purpose of taking any further proof that either appellant or appellees desires to introduce in regard to the reasonableness of the legal fees paid to attorneys O’Keefe and Rockwith. Ten copies of such testimony shall be forwarded by said circuit court commissioner to the clerk of this Court.”
The hearing before the circuit court commissioner was held on January 23, 1959. Testimony was offered on behalf of appellee by attorneys Jerome Weadock, Carl H. Smith, Sr., and Karl K. Leibrand. No testimony was offered by appellant.
The testimony establishes that the attorney fees of $15,000 to William 0. O’Keefe and $7,500 to Frank A. Rockwith were reasonable, and the trial court’s allowance of such fees is affirmed.
This concludes all matters presented in these appeals, and the findings of the trial court in the respective cases are affirmed. Costs to appellee, with the exception of the costs resulting from the hearing before the circuit court commissioner which are to be taxed against appellee.
Dethmers, O. J., and Carr, Smith, Black, Edwards, Voelkbr, and Kavanagh, JJ., concurred.